DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
Applicant’s election of Species 1 (Claims 1-7, 10-13 and 16) in the reply filed on 12/16/2021 is acknowledged.  However since applicant did not distinctly indicate whether election is with or without traverse and did not point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a) and 818.03(c)).
.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7 and 10-11 are rejected under 35 U.S.C. 103 as obvious over by over Kawano et al. (US 20120075050 A1).
Regarding Claim 1:
Kawano teaches that an apparatus including a twin-spiral inductor disposed on a first 
side of a plane, the twin-spiral inductor comprising: 
a first spiral inductor (200, Fig. 7A; para 0071) configured to loop in a first direction; 
a second spiral inductor (220, Fig. 7A; para 0071) configured to loop in a second direction, opposite to the first direction (see para 0072); 
a crossover conductor (see Drawing: 1) configured to couple the first spiral inductor to the second spiral inductor; 
a first terminal (202) disposed on an end of an inner loop of the first spiral

a second terminal (222) disposed on an end of an inner loop of the second spiral inductor proximal to the crossover conductor, wherein each portion of the first spiral inductor has a corresponding portion in the second spiral inductor, in an opposite direction, from a central point (see Drawing: 1) of the twin-spiral inductor. 
 Kawano does not teach each portion of the first spiral inductor has a corresponding portion in the second spiral inductor that is an identical distance.
Although it is not explicitly stated that each portion of the first spiral inductor has a corresponding portion in the second spiral inductor that is an identical distance, this appears to be the case since it is not taught that each portion of the first spiral inductor has a corresponding portion in the second spiral inductor that is a different distance. 
Alternatively, it would have been obvious that each portion of the first spiral inductor has a corresponding portion in the second spiral inductor that is an identical distance to simplify design, reduce manufacturing costs and provide a desired magnetic property.

    PNG
    media_image1.png
    278
    504
    media_image1.png
    Greyscale

Drawing: 1, an annotated version of Fig. 7A

Regarding Claim 3:
As applied to claim 1, Kawano teaches that the first terminal and the second terminal are disposed on a line crossing through (142) the central point and perpendicular to the 
crossover conductor.

Regarding Claim 5:
As applied to claim 1, Kawano teaches that the first spiral inductor and the second spiral inductor further comprise a plurality of loops (construed from Fig. 7A), and wherein at least a portion of the plurality of loops are disposed parallel to the crossover conductor.  

Regarding Claim 6:
As applied to claim 5, Kawano teaches that the twin-spiral inductor further comprises a crossover area (see Drawing: 1) including the crossover conductor and the portion of the plurality of loops disposed parallel to the crossover conductor (construed from Drawing: 1).  

Regarding Claim 7:
As applied to claim 6, Kawano teaches that further comprising one or more circuit elements (i.e. 300 and 320 in Fig. 6; see para 0074-0075) disposed within an area beneath (when look from bottom side in Fig. 6) the crossover area on a second side  (i.e. layer 130 and 118 in Fig. 6) of the plane.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kawano in view of Maniktala et al. (US 20160285317).
Regarding Claim 2:
As applied to claim 1, Kawano does not teach that a circuit comprising one or more components disposed on a second side of the plane beneath the crossover conductor and coupled to the first terminal and the second terminal, as claimed. 
	However, Maniktala teaches that a circuit comprising one or more components disposed (623, 625; Fig. 6; para 0043) on a second side (i.e. bottom part of 600 in Fig. 6) of the plane beneath the crossover conductor and coupled to the first terminal and the second terminal (see Drawing: 2).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Kawano in view of Maniktala to have a circuit (see Abstract).

    PNG
    media_image2.png
    511
    694
    media_image2.png
    Greyscale

Drawing: 2, an annotated version of Fig. 6

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kawano in view of Maniktala et al. (US 20160285317).
Regarding Claim 4:
As applied to claim 1, Kawano does not teach that the first spiral inductor and the second spiral inductor are configured to have an octagonal shape, as claimed. 
	However, Nazarian teaches that the first spiral inductor (54, Fig, 5C; para 0086) and the second spiral inductor (56) are configured to have an octagonal shape (para 0086).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Kawano in view of Nazarian to have the first spiral inductor and the second spiral inductor are configured to have an octagonal shape to reduce the inter-path capacitance of an inductor (see Abstract).

Claims 10-11 rejected under 35 U.S.C. 103 as being unpatentable over Kawano in view of Turner et al. (US 5194731).
Regarding Claim 10:
As applied to claim 1, Kawano does not teach that the twin-spiral inductor comprises a third terminal disposed on the crossover conductor, as claimed.
	However, Turner teaches that the twin-spiral inductor (i.e. coil 4 and 5 in Fig. 1; col. 3, lines 60-65) comprises a third terminal (18, Fig. 1) disposed on the crossover conductor.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Kawano in view of Turner to have the twin-spiral inductor comprises a third terminal disposed on the crossover conductor to maintain the steady reference potential, without being connected directly to the reference potential.

Regarding Claim 11:
As applied to claim 10, the modified Kawano teaches that the third terminal is configured to operate as a virtual ground (see Turner’s 18 in Fig. 1; col. Lines 60-65).

Allowable Subject Matter
Claims 12-13 and 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 12 recites, a circuit including a twin-spiral inductor disposed on a first side of a substrate, the twin-spiral inductor comprising: 
a first spiral inductor configured to loop in a first direction; 
a second spiral inductor configured to loop in a second direction, opposite to the first direction; 
a crossover conductor configured to couple the first spiral inductor to the second spiral inductor; 
a first terminal disposed on an end of an inner loop of the first spiral inductor proximal to the crossover conductor; and 
a second terminal disposed on an end of an inner loop of the second spiral inductor Ser. No.: 16/384,6333proximal to the crossover conductor, wherein each portion of the first spiral inductor has a corresponding portion in the second spiral inductor that is an identical distance, in an opposite direction, from a central point of the twin-spiral inductor; 
a first transistor including a terminal coupled to the first terminal of the first spiral 
inductor; and 
a second transistor including a terminal coupled to the second terminal of the second spiral inductor, 
wherein the first transistor and the second transistor are disposed on a second side of the substrate within a crossover area of the twin-spiral inductor.  
The most relevant prior art references are as follows:
(i) Shi et al. (US 2015/0214891 A1) teaches in paragraph 0040 (see Fig. 4) that a ground node is coupled between L2a 438a and L2b 438b. L2a 438a is also coupled to the source of a first NMOS transistor 474a. L2b 438b is also coupled to the source of a second NMOS transistor 474b. The gate of the first NMOS transistor 474a may be coupled to the drain of the second NMOS transistor 474b. Likewise, the gate of the second NMOS transistor 474b may be coupled to the drain of the first NMOS transistor 474a. The drain of the first NMOS transistor 474a may be coupled to the primary coil Lp 442 and to the drain of a first PMOS transistor 472a. Likewise, the drain of the second NMOS transistor 474b may be coupled to the primary coil Lp 442 and to the drain of a second PMOS transistor 472b.
(ii) Kawano (US 20120075050 A1) teaches in para 0107 (see Fig. 17) that the transistor 150 is located in the region of the silicon layer 106 including the portion under the first transmitting inductor 200 and the first receiving inductor 300. The transistor 150 is a part of the transmitting circuit and the source is electrically connected, for example, to the first transmitting inductor 200. The transistor 160 is located in the region of the silicon layer 106 including the portion under the second receiving inductor 320 and the third receiving inductor 340. The transistor 160 is a part of the receiving circuit, and the gate electrode is electrically connected, for example, to the third receiving inductor 340.
(iii) Lee (US 20060181386 A1) in para [0036; Fig. 4] that On the right part from the point of view of FIG. 4, the first and second inductors 111 and 112 are coupled to 

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837